COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case number:   01-18-00877-CV

Trial court case number: 18-CV-0884

Trial court:             10th District Court of Galveston County

       Appellee, Ahmed A. Morsy, M.D., has filed a motion for rehearing and for en banc
reconsideration. The Court requests a response to the motion for rehearing and for en banc
reconsideration from appellant, Juan Enriquez. The response must be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss______
                    Acting individually  Acting for the Court


Date: __October 6, 2020___